PATTERSON, Judge.
Cedric Rogers appeals from the denial of his petition for post-conviction relief filed pursuant to A.R.Cr.P. 32. The state has filed a motion, asking us to remand this cause to the circuit court of Jefferson County so that that court may make specific findings of fact relating to each material issue of fact presented, as required by Rule 32.9(d). Finding merit in the state’s motion, we remand this case to the trial court with directions to make and enter appropriate findings of fact in accordance with Rule 32.9(d). The trial court should take all action directed in sufficient time to permit the circuit clerk to make a proper return to this court at the earliest possible time within 90 days of the release of this opinion.
REMANDED WITH DIRECTIONS. 
All Judges concur.